The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an Examiner's Statement of Reasons for Allowance:
Cooper et al., Pub. No.  2004/0103315, teach end user keeps a console window open on a computer desktop to view high level reporting of the health of the monitored network. The invention provides an outstanding alerts area 20020 of the dashboard and consists of a FIFO queue of CRITICAL alerts that have been generated by the policy monitoring system. The size of the alert list can be limited to a predetermined number of elements. The total number of open alerts can be displayed within the alerts area.
The end user can view the summary for a specific time period displays both a chart 2201 of a predetermined number of columns and a table 2202 displaying the following information, when the conformance tab 2203, the violators tab 2204, or the targets tab 2205, respectively, is selected. A conformance chart/table shown in FIG. 22, displaying the count of violations for each rule/disposition pair. An icon 2206 links to a network event details page, such as shown in FIG. 23 that contains details of events that make up this count, i.e. all network events with such rule/disposition pair that occurred in the given time period. A violators chart 2901 and table 2902 shown in FIG. 29, displaying the count 2903 of the number of violations for each of the top violating ip-addresses 2904. An icon 2206 links to a network event details page, such as shown in FIG. 23 that contains details of events that make up this count, i.e. all network events with such originating ip-address that occurred in the given time period. A targets chart 3001 and table 3002 shown in FIG. 30, displaying the count 3003 of the number of violations for each of the top destination IP-addresses 3004. An icon 2206 links to the a event details page, such as shown in FIG. 
	The cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that identifying each value of parameters of a network environment and each combination of the values of the parameters of the network environment that define a number of network events greater than or equal to a minimum specific number of events; determining, for the each value of the parameters of the network environment and the each combination of the values of the parameters of the network environment that was identified, a confidence score for each value of the parameters of the network environment and the each combination of the values of the parameters of the network environment that is associated with a specific event state of the event states; and presenting, to a user, for the each of the values of the parameters of the network environment and the each combination of the values of the parameters of the network environment, the determined confidence score, and an identification of the specific event state as set forth in claims 1-20.  Claims 1-20 are allowed because of the combination of the limitation listed above and other limitations in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Le H Luu/
Primary Examiner, Art Unit 2448